     Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.1 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

FOUAD KAWASS,

                PLAINTIFF,

V.                                                              HON. _____________________

DEMATIC, CORP. and                                              CASE NO. __________________
AEROTEK, INC.,

                DEFENDANTS

__________________________________________/
Nanette L. Cortese (P43049)
The Cortese Law Firm, PLC
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, MI 48025
(248)593-6933 / (248)593-7933
ncortese@thecorteselawfirm.com
__________________________________________/

                        PLAINTIFF’S COMPLAINT & JURY DEMAND

          NOW COMES the Plaintiff, Fouad Kawass, by and through his attorneys The Cortese Law

Firm, PLC, and for this his Complaint and Jury Demand states as follows:

                                            I
                                JURISDICTIONAL AVERMENTS

     1.      Plaintiff, Fouad Kawass, is currently a resident of the State of Wisconsin and during

             relevant time periods for this cause of action resided in Portage, Michigan.

     2.      Defendant, Dematic, Corp. (“Dematic”), is a foreign corporation incorporated in the State

             of Delaware.

     3.      Defendant, Aerotek, Inc. (“Aerotek”), is a foreign corporation incorporated in the State

             of Maryland.

     4.      Plaintiff, Fouad Kawass was employed by Aerotek, Inc., a staffing agency and was assigned

             to Dematic, which functioned as a dual employer.
Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.2 Page 2 of 10



5.    Plaintiff has brought this action within ninety (90) days of receiving a Right to Sue letter

      from the EEOC.

6.    This action arises under Federal Law and jurisdiction is conferred upon this Court under

      28 U.S.C. 1331 and this Honorable Court has subject matter jurisdiction since this case

      presents a federal question. Further, there is diversity jurisdiction since all parties are

      citizens of different states. Venue is appropriate since Plaintiff was initially assigned to

      Dematic’s location in Grand Rapids in the Western District of Michigan and resided in

      the Western District during relevant time periods for this action.

                                          II
                                 FACTUAL AVERMENTS

7.    Plaintiff re-alleges and reaffirms the paragraphs above as if fully set forth herein, word-by-

      word and paragraph-by-paragraph.

8.    Fouad Kawass is an engineer who is a Muslim-American of Lebanese and Indian

      background.

9.    Fouad Kawass had been assigned by a Recruiter to Dematic through a staffing agency,

      Aerotek.

10.   Fouad Kawass was subject to comments while employed at Dematic regarding his national

      background/race/religion. These comments included, but were not necessarily limited to:

      being subject to a comment from an Engineer named Robert who said at a lunch with

      other people from the company present, that Robert had been told while he was in Iraq

      that “you guys f…k goats”. The engineer Richard Olmstead, who functioned as Mr.

      Kawass’ supervisor/manager on-site was present when the comment was made. Fouad

      Kawass was also subject to a discussion by co-employees regarding the war in Iraq. Fouad

      Kawass was also subject to a comment from Brian McConnell of Dematic, when Mr.

      Kawass told him it had taken him awhile to find a job, to the effect of “do you know why
Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.3 Page 3 of 10



      it’s been taking you so long, it’s because you’re Arab. I know how Americans think because

      they watch TV.” Fouad Kawass was also advised by his supervisor, Richard Olmstead, to

      be careful talking with women at the customer worksite because he might have a racist

      supervisor and that to be on the safe side he should just be professional.

11.   Fouad Kawass also experienced that it was very difficult to get assistance and training from

      his supervising engineer, Richard Olmstead.

12.   Fouad Kawass also has a qualifying disability, which is vision problems, which he made a

      Manager aware of, which makes it easier for him to view items on a cell phone versus a

      desktop or laptop computer.

13.   While Mr. Kawass was on assignment for Dematic in Alabama, Mr. Kawass sustained an

      injury at the jobsite to his head resulting in a concussion. Mr. Kawass continued to

      experience headaches from this concussion. A claim was submitted through workers

      compensation for Mr. Kawass’ injury. Mr. Kawass, valuing his employment with Dematic,

      went back to work on December 13th, 14th and 17th, after the injury happened on December

      9th, 2018. Mr. Kawass requested to be able to take December 18, 2018 off in order to be

      able to see his doctor. Dematic terminated his employment on December 18, 2018.

14.   Fouad Kawass is also owed unreimbursed expenses.

                                        COUNT I

            VIOLATION OF THE MICHIGAN CIVIL RIGHTS ACT

                     DEMATIC CORP. AND AEROTEK, INC.

15.   Plaintiff realleges and reaffirms the paragraphs above as if fully set forth herein, word-by-

      word and paragraph-by-paragraph.
Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.4 Page 4 of 10



16.   While employed by the staffing company, Aerotek, Inc. and assigned to Dematic Corp.,

      Plaintiff Fouad Kawass experienced comments and/or conduct which had the effect of

      creating a hostile work environment based upon his race, national origin and/or religion.

17.   Fouad Kawass was subject to comments while employed at Dematic regarding his national

      background/race/religion. These comments included, but were not necessarily limited to,

      being subject to a comment from an Engineer named Robert who said at a lunch with

      other people from the company present, that Robert had been told while he was in Iraq

      that “you guys f…k goats”. The engineer Richard Olmstead, who functioned as Mr.

      Kawass’ supervisor/manager on-site was present when the comment was made. Fouad

      Kawass was also subject to a discussion by co-employees regarding the war in Iraq. Fouad

      Kawass was also subject to a comment from Brian McConnell of Dematic, when Mr.

      Kawass told him it had taken him awhile to find a job, to the effect of “do you know why

      it’s been taking you so long, it’s because you’re Arab. I know how Americans think because

      they watch TV.” Fouad Kawass was also advised by his supervisor, Richard Olmstead, to

      be careful talking with women at the customer worksite because he might have a racist

      supervisor and that to be on the safe side he should just be professional.

18.   Dematic Corp. exercised control over Mr. Kawass’ job and under a control and/or under

      an economic realities test functioned as a dual employer of Fouad Kawass along with

      Aerotek, Inc.

19.   In addition to the comments set forth above, Fouad Kawass was also subject to conduct

      based upon his national origin/race/religion including, but not necessarily limited to, not

      being given direction or training in how to perform his job.
   Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.5 Page 5 of 10



    20.     The comments and/or conduct more fully described above were sufficiently severe

            and/or pervasive to have the effect of creating a hostile work environment which impacted

            Fouad Kawass’ ability to do his job.

    21.     Plaintiff Fouad Kawass’ employment was terminated under circumstances making it more

            plausible than not that the termination of his employment was in violation of the Michigan

            Civil Rights Act, including, but not necessarily limited to the comments and conduct which

            he was subject to while employed by Dematic which demonstrated a hostile attitude on

            the part of Dematic towards Mr. Kawass based upon his national origin/race/religion and

            the fact that Mr. Kawass was not offered the supervision and training necessary for him

            to succeed and the fact that the reasons offered by Dematic for terminating his

            assignment/employment were pretextual.

    22.     As a result of the actions by Defendants in violation of the Michigan Civil Rights Act,

            Fouad Kawass sustained damages including, but not necessarily limited to, being subject

            to discipline, loss of reputation, termination, loss of back wages, loss of front wages, loss

            of opportunity for advancement and/or promotion, emotional distress, embarrassment,

            humiliation, exemplary damages, etc.

            WHEREFORE, Plaintiff Fouad Kawass respectfully requests this Honorable Court award

him all damages allowed under the Michigan Civil Rights Act including, but not necessarily limited to,

economic damages, loss of back pay, loss of future pay, loss of benefits, loss of civil service status,

non-economic damages, damages for loss of reputation, damages for embarrassment, humiliation

and/or emotional distress, consequential damages, incidental damages, exemplary damages, punitive

damages, costs, interest and attorney’s fees.
Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.6 Page 6 of 10



                                        COUNT II

                             VIOLATION OF TITLE VII

23.   Plaintiff realleges and reaffirms the paragraphs above as if fully set forth herein, word-by-

      word and paragraph by paragraph.

24.   While employed by the staffing company, Aerotek, Inc. and assigned to Dematic Corp.,

      Plaintiff Fouad Kawass experienced comments and/or conduct which had the effect of

      creating a hostile work environment based upon his race, national origin and/or religion.

25.   Fouad Kawass was subject to comments while employed at Dematic regarding his national

      background/race/religion. These comments included, but were not necessarily limited to,

      being subject to a comment from an Engineer named Robert who said at a lunch with

      other people from the company present, that Robert had been told while he was in Iraq

      that “you guys f…k goats”. The engineer Richard Olmstead, who functioned as Mr.

      Kawass’ supervisor/manager on-site was present when the comment was made. Fouad

      Kawass was also subject to a discussion by co-employees regarding the war in Iraq. Fouad

      Kawass was also subject to a comment from Brian McConnell of Dematic, when Mr.

      Kawass told him it had taken him awhile to find a job, to the effect of “do you know why

      it’s been taking you so long, it’s because you’re Arab. I know how Americans think because

      they watch TV.” Fouad Kawass was also advised by his supervisor, Richard Olmstead, to

      be careful talking with women at the customer worksite because he might have a racist

      supervisor and that to be on the safe side he should just be professional.

26.   Dematic Corp. exercised control over Mr. Kawass’ job and under a control and/or under

      an economic realities test functioned as a dual employer of Fouad Kawass along with

      Aerotek, Inc.
   Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.7 Page 7 of 10



    27.      In addition to the comments set forth above, Fouad Kawass was also subject to conduct

             based upon his national origin/race/religion including, but not necessarily limited to, not

             being given direction or training in how to perform his job.

    28.      The comments and/or conduct more fully described above were sufficiently severe

             and/or pervasive to have the effect of creating a hostile work environment which impacted

             Fouad Kawass’ ability to do his job.

    29.      Plaintiff Fouad Kawass’ employment was terminated under circumstances making it more

             plausible than not that the termination of his employment was in violation of Title VII,

             including, but not necessarily limited to the comments and conduct which he was subject

             to while employed by Dematic which demonstrated a hostile attitude on the part of

             Dematic towards Mr. Kawass based upon his national origin/race/religion and the fact

             that Mr. Kawass was not offered the supervision and training necessary for him to succeed

             and   the   fact   that   the   reasons   offered    by   Dematic     for   terminating    his

             assignment/employment were pretextual.

    30.      As a result of the actions by Defendants in violation of Title VII, Fouad Kawass sustained

             damages including, but not necessarily limited to, being subject to discipline, loss of

             reputation, termination, loss of back wages, loss of front wages, loss of opportunity for

             advancement and/or promotion, emotional distress, embarrassment, humiliation,

             exemplary damages, etc.

          WHEREFORE, Plaintiff Fouad Kawass respectfully requests this Honorable Court award

him all damages allowed under the Title VII including, but not necessarily limited to, economic

damages, loss of back pay, loss of future pay, loss of benefits, loss of civil service status, non-economic

damages, damages for loss of reputation, damages for embarrassment, humiliation and/or emotional
   Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.8 Page 8 of 10



distress, consequential damages, incidental damages, exemplary damages, punitive damages, costs,

interest and attorney’s fees.

                                               COUNT III

              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

    31.      Plaintiff realleges and reaffirms the paragraphs above as if fully set forth herein, word-by-

             word and paragraph by paragraph.

    32.      Plaintiff Fouad Kawass has medical conditions qualifying as disabilities, including issues

             with his eyesight and an injury to his head sustained at the jobsite. These disabilities have

             the effect of substantially limiting one or more important life functions. The employer,

             Dematic, was aware of Fouad Kawass’ vision issues and was aware that he had sustained

             a head injury at the jobsite. Mr. Kawass requested to take December 18, 2018 off in order

             to be able to see his doctor, and his employment was terminated on that date.

    33.      It is more plausible than not that the termination of Fouad Kawass’ employment was

             based, in whole or in part, upon his disability(ies).

    34.      Plaintiff Fouad Kawass engaged in protected activities under the Act, including, but not

             necessarily limited to, requesting to be able to take a day off to see his doctor.

    35.      As a result of the defendants’ violations of the Act, Plaintiff has sustained damages,

             including, but not necessarily limited to, loss of earnings, loss of benefits, loss of career

             opportunities, emotional and physical distress, legal expenses, back wages and front wages,

             etc.

          WHEREFORE Plaintiff Fouad Kawass respectfully requests this Honorable Court enter a

judgment in his favor and award him all damages allowed against Defendants under the Americans

With Disabilities Act including, but not necessarily limited to, damages to compensation him for loss
   Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.9 Page 9 of 10



of income, loss of benefits, loss of opportunities for career advancement, emotional distress,

humiliation, outrage, pain and suffering, costs, interest, and attorney’s fees.

                                              COUNT IV

                                      BREACH OF CONTRACT

    36.      Plaintiff realleges and reaffirms the paragraphs above as if fully set forth herein, word-by-

             word and paragraph by paragraph.

    37.      Defendants promised to pay Fouad Kawass expenses which he reasonably incurred while

             on assignment, but failed to do so. This was an agreement constituting a contract on the

             part of Aerotek and/or Dematic to Mr. Kawass.

    38.      Aerotek and/or Dematic breached their agreement with Mr. Kawass by failing to pay

             expenses as promised.

    39.      As a result of the breach of the agreement by Aerotek and/or Dematic, Fouad Kawass

             has sustained damages.

          WHEREFORE Plaintiff Fouad Kawass respectfully requests this Honorable Court enter a

judgment against Defendants Dematic Corp. and/or Aerotek, Inc. for all amounts due and owing in

unreimbursed expenses, as well as costs, interest and attorney’s fees.


                                                         Respectfully Submitted,
                                                         THE CORTESE LAW FIRM, PLC

                                                         /s/Nanette L. Cortese
                                                         Nanette L. Cortese (P43049)
                                                         Attorney for Plaintiff
                                                         30200 Telegraph Road, Suite 400
                                                         Bingham Farms, MI 48025
                                                         (248) 593-6933 / (248) 593-7933
                                                         ncortese@thecorteselawfirm.com

Dated:
 Case 1:20-cv-00478-RJJ-SJB ECF No. 1 filed 05/29/20 PageID.10 Page 10 of 10



                                         JURY DEMAND

NOW COMES Plaintiff, Fouad Kawass, by and through his attorneys, The Cortese Law Firm, PLC,

and hereby respectfully demands a trail by jury on all issues allowed by law.

                                                       Respectfully Submitted,
                                                       THE CORTESE LAW FIRM, PLC

                                                       /s/Nanette L. Cortese
                                                       Nanette L. Cortese (P43049)
                                                       Attorney for Plaintiff
                                                       30200 Telegraph Road, Suite 400
                                                       Bingham Farms, MI 48025
                                                       (248) 593-6933 / (248) 593-7933
                                                       ncortese@thecorteselawfirm.com

Dated:
